 

--------------------------------------------------------------------------------

SHARE PURCHASE/SALE AGREEMENT

THIS AGREEMENT made the 27th day of March, 2007

BETWEEN:

RENE DUREAULT
(the "Vendor")

and

EPOD INTERNATIONAL INC.
(the "Purchaser")

WHEREAS:

A. The Vendor is the owner of the Shares described in Schedule "A" attached
hereto (the "Shares") in the capital stock of Mill Creek Developments Ltd, (the
"Company") which Shares are issued as fully paid and non-assessable;

B. The Vendor has agreed to sell and the Purchaser has agreed to purchase all of
the Vendor's right, title, and interest in and to the Shares, on the terms and
conditions set out in this Agreement.

NOW THEREFORE, in consideration of ten ($10.00) dollars and other good and
valuable consideration now paid by each of the parties to the other (the receipt
and sufficiency of which is acknowledged) and of the mutual covenants and
agreements contained in this Agreement, the parties agree as follows:

1.

     Purchase and Sale



1.1    The Purchaser agrees to purchase the Shares from the Vendor, and the
Vendor agrees to sell the Shares to the Purchaser in consideration of the sum of
twelve million ($12,000,000.00) dollars and twenty-four million (24,000,000)
shares of the Purchaser (collectively the ''Purchase Price") on the terms and
conditions contained in this Agreement.

1.2    Subject to the adjustments described in this Agreement, the Purchase
Price shall be payable by the Purchaser as follows:

(a)    by payment of six hundred thousand ($600,000.00) dollars on the Closing
Date;

(b)    by payment of one million ($1,000,000.00) dollars on May 31, 2007;

[exh1011.gif]

--------------------------------------------------------------------------------

Share Purchase/Sale Agreement
Page 2

(c)    by payment of four million four hundred thousand ($4,400,000.00) dollars
on July 31, 2007;

(d)    by payment of six million ($6,000,000.00) dollars on January 4, 2008;

(e)    by delivery of twenty-four million (24,000,000) shares of EPOD
International Inc. to the Vendor by April 30, 2007 or as available from
treasury, The Vendor will have the right to take all necessary steps to
implement the share issuance.

2.

    Vendor's Representations and Warranties

2.1   The Vendor represents and warrants to the Purchaser, with the intent that
the Purchaser shall rely on such in entering into this Agreement and in
concluding the purchase and sale contemplated in this Agreement, that as of the
date of the Agreement (unless otherwise specified) and the Closing Date (unless
this Agreement is earlier terminated):

(a)    the Vendor is the registered and beneficial owner of the Shares;

(b)    on the Closing Date the Vendor will have no indebtedness to any person,
business, company, or governmental authority which by operation of law or
otherwise then constitutes a lien, charge or encumbrance on the Shares;

(c)    there is no claim or litigation pending against the Shares;

(d)    the Vendor is a resident in Canada within the meaning of the Income Tax
Act (Canada);

(e)    all current assets of the Company will remain property of the Company
except the assets as set out in Schedule "B" attached hereto;

3.

    Title to the Purchased Shares



On the Closing Date, the Vendor shall have good and marketable title to the
Shares free and clear of all liens, charges, and encumbrances except for the
Permitted Encumbrances;

4.     Shares

The Vendor owns the Shares as the legal and beneficial owner thereof, free of
all liens, claims, charges and encumbrances whatsoever. The Vendor has due and
sufficient right and authority to enter into this Agreement on the terms and
conditions herein set forth and to transfer the legal and beneficial title and
ownership of the Shares to the Purchaser. No person, firm or corporation has any
agreement or option or a right capable of becoming an agreement for the purchase
of the Shares.

[exh1011.gif]

--------------------------------------------------------------------------------

Share Purchase/Sale Agreement
Page 3

5.     Survival of Vendor's Representations and Warranties

The representations and warranties contained in paragraph shall survive the
Closing Date and shall continue in full force and effect for the benefit of the
Purchaser after the Closing Date notwithstanding any independent inquiry or
investigation by the Purchaser or the waiver by the Purchaser of any conditions.

6.     Vendor's Indemnity

6.1   The Vendor will indemnify the Purchaser against, and save it harmless
from, any loss, cost or damage of any nature whatsoever sustained by the
Purchaser directly or indirectly by reason of a breach or inaccuracy of any of
the warranties or representations.

6.2    The Vendor acknowledges and agrees that the Purchaser has entered into
this Agreement relying on such warranties and representations and the other
warranties, representations, terms and conditions set out in this Agreement.

7.     Purchaser's Representations and Warranties



7.1   The Purchaser hereby represents and warrants as representations and
warranties that will be true as of the Closing Date as follows:

(a)   the Purchaser is a body corporate duly incorporated and existing under the
laws of the State of Nevada and duly qualified to purchase and own the Shares
and the Purchaser has full power, authority and capacity to enter into this
Agreement and carry out the transactions contemplated herein;

(b)   there is no action or proceeding pending or to the Purchaser's knowledge
threatened against the Purchaser before any court, arbiter, arbitration panel,
administrative tribunal or agency which, if decided adversely to the Purchaser,
might materially affect the Purchaser's ability to perform its obligations
hereunder; and

(c)   neither the Purchaser entering into this Agreement nor the performance of
its terms will result in the breach of or constitute a default under any term or
provision of any indenture, mortgage, deed of trust or other agreement to which
the Purchaser is bound or subject

(d)   Michael Matvieshen will deliver voting control over approximately thirty
million (30,000,000.00) shares of Epod International Inc, on closing so that
Rene Dureault will have control over the operations of Epod in regards to any
disposition of any of the assets of the Company.

8.

     Covenants



8.1   The Purchaser covenants and agrees with the Vendor:

[exh1011.gif]

--------------------------------------------------------------------------------

Share Purchase/Sale Agreement
Page 4

(a)   to pay, account for, or set off all of the Vendor's personal income tax
arising with respect to the twelve million ($12,000,000.00) dollar payment to
the Vendor described in paragraph 1.2 of this Agreement so that the said payment
is income tax free to the Vendor.

(b)   that the Vendor will be granted security, including a mortgage, for the
unpaid portion of the Purchase Price, over all the assets of the Company on such
terms as are acceptable to the Vendor until the Vendor is paid in full according
to the terms of this Agreement.

(c)   that the Vendor will retain voting control of the Company with respect to
the disposition of the assets of the Company and remain as sole Director of the
Company until the Vendor is paid in full according to the terms of this
Agreement.

(d)   that one hundred (100%) percent of the net proceeds from the sale or
financing of any assets of the Company, after payment of any existing
encumbrances or mortgages, including Valley First Credit Union, will be paid to
the Vendor as a credit to any unpaid balance of the Purchase Price owing to the
Vendor. There will be no further encumbering or sale of any of the assets of the
Company without the prior written consent of the Vendor.

9.     Survival of Covenants

The covenants contained in paragraph shall survive the Closing Date and shall
continue in full force and effect for the benefit of the Purchaser.

10.     Closing Procedure

The purchase and sale of the Shares will complete on or before March 30, 2007
(the "Closing Date").

11.     Vendor' Documents

Prior to the Closing Date, the Vendor shall deliver to the Purchaser the
following:

(a)   share certificates representing the Shares duly endorsed for transfer;

(b)   all financial records and statements of the Company and all contracts
entered into by the Company;

(c)   such other documents and assurances as may be reasonably required by the
Purchaser to give full effect to the intent and meaning of this Agreement;

(d)   a statutory declaration sworn by the Vendor certifying, to the best of
their knowledge, information and belief (after due enquiry) that the
representations and warranties of the Vendor set forth in paragraph 3.1 hereof
are true and correct as of the Closing Date;

[exh1011.gif]

--------------------------------------------------------------------------------

Share Purchase/Sale Agreement
Page5

12.    Miscellaneous

Time shall be of the essence of this agreement and the transactions contemplated
in this Agreement notwithstanding the extension of any of the dates under this
Agreement. The parties agree to Sign all other agreement necessary to implement
this agreement and to make it binding.

13.     Tender

Any tender of documents or money may be made upon the party being tendered or
upon its solicitors, and money may be tendered by certified cheque, solicitor's
trust cheque, or bank draft.

14.     Notice

Any notice required or permitted to be given under this Agreement shall be
sufficiently given if delivered personally or if sent by prepaid registered mail
as follows:

to the Purchaser at:

> > Unit 5 470 Neave Court
> > Kelowna, BC

to the Vendor at:

> > 5-215 Neave Road
> > Kelowna, BC

provided that any party shall be entitled to designate another address by giving
notice of it to the other party in accordance with the terms of this Agreement.
Any notice so mailed shall be deemed to have been received, except during a
period of interruption of normal postal service, on the fourth business day
following the date of mailing in Kelowna, B.C.

15.     Further Assurances

Each of the parties shall, at the expense of the other party, execute and
deliver all such further documents and do such further acts and things as the
other party may reasonably request from time to time to give full effect to this
Agreement

16.     Payment of Fees



Each party shall pay its own legal fees. The Purchaser shall be responsible for
all registration fees payable in connection with registration of the security
documents referred to in paragraph 7.6 but the Vendor shall be responsible for
the costs of clearing title to the Shares of any financial encumbrances.

[exh1011.gif]

--------------------------------------------------------------------------------

Share Purchase/Sale Agreement
Page 6

17.     Binding Effect

This Agreement shall enure to the benefit of and be binding upon the parties,
their respective heirs, executors, administrators, and other legal
representatives and, to the extent permitted in this Agreement, their respective
successors and assigns.

18.     Applicable Law

This Agreement shall be interpreted in accordance with the laws of British
Columbia and the laws of Canada applicable in British Columbia.

19.     Entire Agreement



This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of the Agreement and contains all of the representations,
warranties, covenants and agreements of the respective parties, and may not be
amended or modified except by an instrument in writing executed by all parties.
This Agreement supersedes all prior agreements, memoranda, and negotiations
between the parties.

20.     Schedules

The Schedules attached to this Agreement form part of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

[exh1012.gif]

--------------------------------------------------------------------------------



SCHEDULE A

Issued Shares

One Hundred Percent (100%) of the issued and outstanding shares of Mill Creek
Developments Ltd., being on thousand (1,000) Class "A" Common Voting Shares.

[exh1011.gif]

--------------------------------------------------------------------------------



SCHEDULE B

Excluded Assets

1.    395 Hereron Road, Kelowna, British Columbia - Lot 14, Plan KAP68009

2.     All construction equipment owned by Mill Creek Developments Ltd.

[exh1011.gif]

--------------------------------------------------------------------------------